DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed June 10, 2022.
Remarks
3.	Claims 1 and 3-20 are currently pending. Independent claim 1 has been amended and claim 2 has been cancelled. In the previous Office action, claim 2 was objected to as being dependent upon a rejected base claim, but was indicated to be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Currently amended claim 1 includes the allowable subject matter indicated in claim 2.
Allowable Subject Matter
4.	Claims 1 and 3-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of door locking safety systems, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1 and 3-20 of the present claimed invention. Specifically, prior art fails to teach the claimed perioperative safety system for eliminating unnecessary traffic in an operating room setting, comprising main doors for accessing and egressing the operating room setting; an outer perioperative safety device disposed adjacent an outer portion of the main doors, wherein accessing the operating room setting through said main doors requires engaging said outer perioperative safety device; and an inner perioperative safety device disposed adjacent an inner portion of the main doors, wherein accessing the operating room setting through said main doors requires moving said inner perioperative safety device, wherein the outer perioperative safety device is electrically connected to a computer, wherein the computer is electrically connected to a medical record of a patient undergoing a surgery in the operating room setting, and wherein engaging said outer perioperative safety device during said surgery is saved in the medical record. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
June 17, 2022